ON REHEARING.
(15) Upon the single ground, to be stated, the application for rehearing must be granted; and for this error the judgment must be reversed and the cause remanded. In the oral charge *14the court said to the jury: “Now, the plaintiff testified that he derived from that (i. e., the message delivered to him in Chicago) that his wife had been operated on.”
The bill of exceptions purports to contain all of the evidence offered on the trial. According to this bill of exceptions, the plaintiff did not testify as the court told the jury; and in so incorrectly advising the jury upon a matter of evidence vital to the issue, the jury’s province was invaded, and error to reverse was committed.
Reversed and remanded.
All the Justices concur.